In an action for a judgment declaring that the defendant is obligated to defend and indemnify the plaintiff and to reimburse the plaintiff for all reasonable attorney’s fees and disbursements incurred in the defense of an underlying action entitled Piliotis v City of New York, pending in the Supreme Court, Kings County, under index No. 20226/03, the defendant appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated April 17, 2008, which granted the plaintiffs motion to quash a subpoena ad testificandum seeking to compel the deposition of the plaintiffs attorney.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a related appeal (see New York City Hous. Auth. v Underwriters at Lloyd’s, London, 61 AD3d 726 [2009] [decided herewith]). Mastro, J.P., Santucci, Dickerson and Leventhal, JJ., concur.